Citation Nr: 1521878	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  09-41 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lower back disorder. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for the residuals of an aortic aneurysm repair, also identified as a right aortoiliac endarterectomy, and included among those residuals peripheral vascular disease. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for the residuals of a left leg below the knee amputation. 

4.  Entitlement to service connection for a cerebral vascular accident (CVA). 

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for long term anticoagulation of the blood. 


7.  Entitlement to service connection for erectile dysfunction. 

8.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety. 

	
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2008 and March 2009 issued by the VA RO in New Orleans, Louisiana. 

In March 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board hearing held at the RO.  A transcript of the hearing is of record. 


The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

These issues were remanded by the Board for further development in August 2012.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304 .

The issue of entitlement to service connection for a lower back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a May 1990 rating decision, the Veteran's application to reopen his previously denied claim for service connection for a back condition was denied on the basis that no new evidence had been submitted to show a back condition existed continuously from service to present. 

2.  Evidence received since the May 1990 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for a lower back disorder. 

3.  By a May 1982 Board decision, the Veteran's claim of service connection for postoperative residuals of right aortoiliac endarterectomy with bypass graft was denied on the basis that this condition was not present during service or manifested for a period of more than one year thereafter, and that his surgical intervention was not caused by an in-service trauma and is not attributable to the Veteran's period of military duty. 

4.  Evidence received since the May 1982 Board decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim for service connection for the residuals of an aortic aneurysm repair, also identified as a right aortoiliac endarterectomy, and included among those residuals peripheral vascular disease.

5.  By a May 1982 Board decision, the Veteran's claim of service connection for loss of feeling of both lower extremities was denied on the basis that this condition was not present during service or manifested for a period of more than one year thereafter, was not caused by an in-service trauma, and is not attributable to the Veteran's period of military duty

6.  Resolving all reasonable doubt in favor of the Veteran, and to avoid further remand and delay in the processing of this claim, the Veteran's claim for service connection for residuals of a left leg below the knee amputation is reopened.

7.  The most probative evidence of record does not show residuals of a left leg below the knee amputation to be etiologically related to a disease, injury, or event in service.


8.  A brain thrombosis was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show a CVA to be etiologically related to a disease, injury, or event in service.

9.  Hypertension was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show hypertension to be etiologically related to a disease, injury, or event in service. 

10.  The most probative evidence of record does not show long term anticoagulation of the blood to be etiologically related to a disease, injury, or event in service. 

11.  The most probative evidence of record does not show erectile dysfunction to be etiologically related to a disease, injury, or event in service.

12.  The most probative evidence of record does not show an acquired psychiatric disorder, to include anxiety to be etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The May 1990 rating decision denying the Veteran's claim of service connection for a back condition is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a lower back disorder has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The May 1982 Board decision denying the Veteran's claim of service connection for the postoperative residuals of right aortoiliac endarterectomy with bypass graft is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2014).

4.  New and material evidence sufficient to reopen the Veteran's claim of service connection for the residuals of an aortic aneurysm repair, also identified as a right aortoiliac endarterectomy, and included among those residuals peripheral vascular disease has not been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5.  The May 1982 Board decision denying the Veteran's claim of service connection for loss of feeling of both lower extremities is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2014).

6.  The Veteran's claim of service connection for residuals of a left leg below the knee amputation is reopened.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

7.  Service connection is not warranted for residuals of a left leg below the knee amputation.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

8.  Service connection is not warranted for a CVA.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

9.  Service connection is not warranted for hypertension.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

10.  Service connection is not warranted for long term anticoagulation of the blood.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2014).
 
11.  Service connection is not warranted for erectile dysfunction.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2014).

12.  Service connection is not warranted for an acquired psychiatric disorder, to include anxiety.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's applications to reopen his previously denied claims for service connection for a lower back disorder and residuals of a left leg below the knee amputation, these claims, and only these claims have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's applications to reopen his claims for service connection for a lower back disorder and residuals of a left leg below the knee amputation are moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's remaining claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in September 2008 and January 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters discussed how appropriate disability ratings and effective dates are to be assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim. To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent, supra.

A September 2008 letter informed the Veteran that new and material evidence was needed to substantiate his application to reopen his claim for service connection for residuals of an aortic aneurysm repair, also identified as a right aortoiliac endarterectomy, and included among those residuals peripheral vascular disease, and described what would constitute such new and material evidence.  This letter explained the bases of the prior final denial, and directed the Veteran to submit any new and material evidence showing that this condition was caused by or incurred in service.  As the Veteran was informed that new and material evidence was needed to substantiate his claim to reopen, what would constitute such new and material evidence, and the correct basis of the prior final denial on the merits, the Board finds that this letter was substantially compliant with the requirements set forth in Kent v. Nicholson.  See Kent, supra.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  Attempts were made to obtain the Veteran's Social Security Administration (SSA) records.  However, an October 2012 response to a request for these records reflected that these records had been destroyed.  A Formal Finding of Unavailability of these records was issued in November 2012.  The Board finds that all records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims, and VA has fulfilled its duty to assist.

The Board notes that the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

With regard to the Veteran's claims for service connection for residuals of a left leg below the knee amputation, a CVA, hypertension, long term anticoagulation of the blood, erectile dysfunction, and an acquired psychiatric disorder, to include anxiety the Board notes that there is no competent evidence linking the Veteran's claimed disabilities to service, and no credible lay evidence of continuity of symptomatology suggesting an association to service, as will be discussed in further detail in the determination below.  

The Board is aware that Charles v. Principi, 16 Vet. App. 370 (2002), requires VA to obtain a medical nexus opinion where the claimant has been diagnosed as having tinnitus and has proffered competent lay evidence of continuous symptoms of the disorder since his discharge from service.  Here, however, the Veteran not proffered credible lay statements indicating that he has had continuous symptoms relating to these disabilities since his active duty.  Thus, as there is no competent evidence suggesting an association between his current symptoms or disabilities and service, and no credible lay evidence as to the presence of symptomatology in service or the continuity of symptoms since service, the Board finds that the third prong of McLendon is not met, and that VA examination or opinion is not warranted with regard to these claims.

With regard to the application to reopen previously the Veteran's previously denied claim for service connection for residuals of an aortic aneurysm repair, also identified as a right aortoiliac endarterectomy, and included among those residuals peripheral vascular disease, VA's responsibility to assist the Veteran extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran with a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2014).  As discussed above, in this case, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his claim to reopen.  Since no new and material evidence has been submitted in conjunction with the recent claim to reopen, an examination is not required with respect to the Veteran's application to reopen the previously denied claim for service connection for residuals of an aortic aneurysm repair, also identified as a right aortoiliac endarterectomy, and included among those residuals peripheral vascular disease.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).





II. Merits

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As hypertension and brain thrombosis, are each listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply these issues.  


Whether new and material evidence has been received to reopen a claim
for service connection for a lower back disorder.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a lower back disorder.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Board notes that the Veteran was denied service connection for a back condition in a May 1990 rating decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he or she has provided new and material evidence as to another missing element).
 
The basis for the May 1990 denial of the Veteran's application to reopen his previously denied claim for service connection for a back condition was that no new evidence had been submitted to show a back condition existed continuously from service to present.  At the time of this denial, service treatment records, post-service medical records, and statements submitted by the Veteran, former employers, and fellow service members were considered.

The new evidence submitted since this denial consists primarily of lay statements, hearing testimony, and medical records.  

With regard to the newly submitted evidence, the Board notes that the claims file contains a December 2007 statement from a physician indicating that Veteran's service medical records had been reviewed and it is likely as not that his current back condition is related to his military service.  

As the newly submitted evidence contains medical evidence suggesting a relationship between the Veteran's current back condition and his military service, the Board concludes that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  As such, this claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.




Whether new and material evidence has been received to reopen a claim
for service connection for the residuals of an aortic aneurysm repair, right aortoiliac endarterectomy, residuals peripheral vascular disease.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for the residuals of an aortic aneurysm repair, also identified as a right aortoiliac endarterectomy, and included among those residuals peripheral vascular disease.  After review of the evidence of record, the Board finds that new and material evidence has not been submitted.

The Board notes that the Veteran was denied service connection for this disability in a May 1982 Board decision.  The basis for the May 1982 denial of the Veteran's claim was that this condition was not present during service or manifested for a period of more than one year thereafter, and that his surgical intervention was not caused by an in-service trauma and is not attributable to the Veteran's period of military duty.  

At the time of this denial, service treatment records, post-service medical records, and statements submitted by the Veteran, former employers, and fellow service members were considered.

The new evidence submitted since this denial consists primarily of lay statements, hearing testimony, and medical records.  

With regard to the newly submitted medical records, these records do not reflect that this condition was present during service or manifested within one year thereafter, or that his surgical intervention was caused by an in-service trauma or is attributable to the Veteran's period of military duty.  As such, these newly submitted records cannot be considered material, in that they do not relate to an unestablished fact necessary to substantiate the claim.  The Board notes that the Veteran submitted a September 2012 statement signed by a physician with a check mark next to the statement "is at least as likely as not caused by or the result of jeep accident (50/50 probability)."  However, as this statement gave no indication as to a condition that was being linked to a jeep accident, the Board finds that this statement is not pertinent to this claim.  Thus, the medical records are not deemed to be new and material evidence for the purpose of reopening this claim.

With regard to the Veteran's lay statements and testimony, the Board notes that the Veteran has asserted that he has this disability as a result of his active duty service.  The Board finds that these assertions made in conjunction with the claim to reopen are duplicative of evidence previously submitted, as the Veteran has already made these same assertions.  As such, this evidence cannot be considered new, and the Veteran's statements are not deemed to be new and material evidence for the purpose of reopening this claim.

With regard to lay statements submitted by the Veteran's acquaintances and family, these statements address the Veteran's back complaints.  Therefore, as these statements are not pertinent to this claim, they are not deemed to be new and material evidence for the purpose of reopening this claim.

Although the Board is sympathetic to the Veteran's health difficulties, no new and material evidence has been received sufficient to reopen his claim.  Until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Whether new and material evidence has been received to reopen a claim for
service connection for the residuals of a left leg below the knee amputation.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for residuals of a left leg below the knee amputation.  After review of the evidence of record, the Board is reopening this claim. 

Most recently, the Board notes that this issue was remanded by the Board for further development in August 2012 in order to provide the Veteran appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), of the requirements for whether new and material evidence has been received to reopen a claim for service connection for the residuals of a left leg below the knee amputation.

In October 2012, the Veteran was issued a notice letter, which indicated that he had previously been denied service connection for this claim in a March 2009 rating decision because his service treatment records did not show that he had an amputation of a leg during service.  However, the Board notes that the March 2009 rating decision is the decision currently on appeal before the Board, as opposed to the most recent final denial of this claim.  In actuality, the most recent final denial of this claim was issued in a May 1982 Board decision, which denied this claim on the basis that this condition was not present during service or manifested for a period of more than one year thereafter, was not caused by an in-service trauma, and is not attributable to the Veteran's period of military duty.  

In light of the error in this corrective notice, and to avoid further remand and delay in the processing of this claim, the Board will resolve all reasonable doubt in favor of the Veteran, reopen this claim, and adjudicate it as an original claim for service connection.  There is no prejudice to the Veteran in proceeding to adjudicate the Veteran's claim in this manner. 

The Board will now turn to the merits of this claim.  

Essentially, the Veteran asserted at the March 2012 Travel Board hearing that this condition stems from an in-service jeep accident. 

The evidence of record reflects that the Veteran was involved in a motor vehicle accident in April 1970.  However, a review of the service treatment records reveals no complaints, treatment, or diagnoses related to the left leg.  

A July 1979 private medical record from G.L.H., M.D. noted that the Veteran was seen at the emergency room in November 1975 with left foot complaints.  He was operated upon and large amounts of fresh and old clots were removed from his femoral, popliteal, and tibial arterial systems.  He was not seen again after December 11, 1975.

A January 1977 VA treatment record noted that an ulcer was forming in the Veteran's left lower limb but that the Veteran given whirlpool therapy, and it was decided to defer amputation to see how the limb would progress.

In a VA treatment record received in March 1977, it was noted that the Veteran complained of numbness and coolness of the left lower limb.  It was further noted that approximately one year prior, he was involved in a motorcycle accident following which, approximately one month later, he suffered mild pain in the left lower extremity.  He was treated for extensive ischemia of the leg without neurological deficit.  The Veteran was discharged on September 30, 1976, and last reviewed in the clinic on October 13, 1976, at which time his left foot was noted to be warm with good Doppler pulses.  He had no further problems up to approximately 18 hours prior to the present admission when he noticed coolness in the lower limb associated with numbness and absence of the pulsation in the Gortex graft at the knee level.

A letter from the Veteran's former employer dated in September 1980 indicated that he recalled the Veteran complaining of severe cramps in his legs in 1971-1972.

In a September 1979 letter from the Mayor of the City of Oakdale to a congressman, it was noted that the Veteran contracted blood clots as a result of injuries during service, which ultimately led to having one leg removed. 

A June 1981 private treatment record certified that a physician treated the Veteran in June 1971 for complaints of leg cramps in the left leg.

A letter received from a former fellow employee in June 1981 recollected the Veteran complaining of leg cramps and numbness in his leg in approximately 1974.
A February 1991 VA examination report noted that the Veteran developed gangrene of the left foot in 1975.  The Veteran apparently had unsuccessful left aortoiliac endarterectomy with bypass graft several months prior to the onset of gangrene.  The Veteran had left below knee amputation shortly after the onset of gangrene.  In a July 2001 private medical record from D.V., M.D., it was noted that the Veteran had a left above the knee amputation in 1973 for peripheral vascular disease. 

In a September 2012 statement, a physician marked a check next to the statement "is at least as likely as not caused by or the result of jeep accident (50/50 probability)."  This statement gave no indication as to a condition that was being linked to a jeep accident.

Upon review of all pertinent evidence of record, the Board concedes that the Veteran was involved in a jeep accident in service.  However, there is no contemporaneous medical evidence from that time period reflecting that he injured his left leg in any way as a result of this jeep accident.  Moreover, there is no competent medical opinion relating a current diagnosis of residuals of a left leg below the knee amputation to service.  In this regard, the Board notes that the Mayor of the City of Oakdale who wrote the September 1979 letter signed his name "Dr."  However, there is no indication whatsoever that he was a medical doctor or had any specialized medical knowledge pertaining to the Veteran's condition.  Therefore, the Board finds this statement is assigned the same probative value as a lay statement.  Further, the Board again finds the September 2012 statement signed by the physician not pertinent, as the physician gave no indication as to a condition that was being linked to a jeep accident.  

The Board acknowledges the Veteran's contentions that he has residuals of a left leg below the knee amputation as a result of his active duty service, as well as the lay statements submitted by the Mayor of the City of Oakdale.  However, with regard to these statements, lay persons are not capable of linking a current diagnosis of residuals of a left leg below the knee amputation to the Veteran's active duty service, as they have no medical training or expertise which render them competent to do so.  Additionally, to the extent that the Veteran may be suggesting that he began suffering symptoms relating to his left leg in service, the Board finds that these assertions are contradicted by the fact that his lower extremities were noted as normal on a 1971 Report of Medical Examination following his April 1970 jeep accident, and he specifically denied any complaints on his 1971 Report of Medical History pertaining to leg cramps, foot trouble, neuritis, or paralysis.  Therefore, the Board finds any lay suggestions that the Veteran experienced left leg problems continuously since his active duty service are not credible. 

As the medical evidence of record does not reflect that the Veteran developed residuals of a left leg below the knee amputation as a result of service, assertions maintaining a continuity of relevant symptomatology since service are not credible,  and the Veteran is not competent to link post-service diagnoses of residuals of a left leg below the knee amputation to service, service connection cannot be granted.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection residuals of a left leg below the knee amputation must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for a CVA, hypertension, 
anticoagulation of the blood, and erectile dysfunction.

The Veteran is seeking entitlement to service connection for a CVA, hypertension, long term anticoagulation of the blood, and erectile dysfunction.  Essentially, the Veteran asserted at the March 2012 Travel Board hearing that these conditions stem from an in-service jeep accident.

While the record reflects that the Veteran was involved in a jeep accident in April 1970, a review of his service treatment records reveals no complaints, treatment, or diagnoses of a CVA, hypertension, anticoagulation of the blood, or erectile dysfunction during service. 

Post-service medical records reflect that the Veteran has a history of hypercoaguable syndrome and that he currently is prescribed Warfarin.  See VA treatment records, January 2013.  Current VA treatment records reflect a history of CVA and hypertension.  His medical records do not reflect a diagnosis of erectile dysfunction.   

With regard to granting service connection on a presumptive basis, there is no evidence of record reflecting that the Veteran had a brain thrombosis or hypertension to a compensable degree within 1 year of separation from active duty service.  As such, service connection is not wanted on a presumptive basis.  

With regard to granting service connection on a direct basis, there is no medical evidence of record reflecting that the Veteran had a CVA, hypertension, anticoagulation of the blood, or erectile dysfunction in service, and no competent medical opinion has related current diagnoses of these disabilities to service.  As noted above, the claims file contains a September 2012 statement signed by a physician with a check mark next to the statement "is at least as likely as not caused by or the result of jeep accident (50/50 probability)."  However, as this statement gave no indication as to a condition that was being linked to a jeep accident, the Board finds that this statement is not pertinent to this claim.  

The Board acknowledges the Veteran's contentions that he has these disabilities as a result of his active duty service.  However, the Veteran, as a lay person, is not capable of linking current diagnoses of these disabilities to his active duty service, as he has no medical training or expertise which render him competent to do so.  Further, while the Veteran asserted that the jeep accident from which he believes these claimed problems ultimately stem occurred in service, he has not indicated that he had symptoms related to these disabilities during service, nor has he maintained continuous or recurrent symptoms of these disabilities since service.

Finally, to the extent that the Veteran may have suggested at the March 2012 hearing that any of his claimed conditions are related to each other, the Board notes that the Veteran currently has no service-connected disabilities.  As such, service connection on a secondary basis is not available at this time.

Therefore, as the medical evidence of record does not reflect that the Veteran developed a CVA, hypertension, long term anticoagulation of the blood, or erectile dysfunction during or as a result of service; the Veteran has not maintained a continuity of relevant symptomatology since service; the Veteran is not competent to link post-service diagnoses of these disabilities to service; and he is currently not service connected for any disabilities, service connection cannot be granted.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for a CVA, hypertension, long term anticoagulation of the blood, and erectile dysfunction must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for an acquired psychiatric disorder

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include anxiety.  Essentially, the Veteran asserted at the March 2012 Travel Board hearing that this condition stems from an in-service jeep accident.

The Board notes that the Veteran was diagnosed in a November 1970 medical record with a "psych problem" and placed on a medical hold until December 1, 1970.  A November 24, 1970, clinical record noted the Veteran as having obsessional personality and situational depressive reaction, moderately severe.  The psychiatrist recommended an administrative separation.  The Veteran reported nervous trouble of some sort on his January 1971 Report of Medical History.  

Current VA treatment records document treatment for anxiety.

Currently, there is no competent medical opinion relating a diagnosis of an acquired psychiatric disorder, to include anxiety to service.  Further, the Board again finds the September 2012 statement signed by the physician not pertinent, as the physician gave no indication as to a condition that was being linked to a jeep accident.  

Moreover, the Veteran has never described continuous or recurrent pertinent symptoms since service.  The first medical evidence of record documenting any psychiatric complaints post service is from 1990.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges the Veteran's contentions that he has an acquired psychiatric disorder, to include anxiety as a result of his active duty service.  However, with regard to his statements, the Veteran, as a lay person, is not capable of linking a current diagnosis of an acquired psychiatric disorder, to include anxiety to his active duty service, as he has no medical training or expertise which render him competent to do so.  

To the extent that the Veteran was treated for psychiatric complaints during service, the Board finds no evidence that these complaints were anything more than acute and transitory, as there is no other indication that the Veteran had a chronic anxiety disorder during service or for several years after discharge or that these isolated complaints in service are in any way related to a current anxiety disorder diagnosis of any kind.

Finally, to the extent that the Veteran may have suggested at the March 2012 hearing that his claimed psychiatric condition is related to another disability, the Board notes that the Veteran currently has no service-connected disabilities.  As such, service connection on a secondary basis is not available at this time.

Therefore, as the medical evidence of record does not reflect that the Veteran developed an acquired psychiatric disorder, to include anxiety as a result of service; the Veteran has not maintained a continuity of relevant symptomatology since service; the Veteran is not competent to link a post-service diagnosis of a psychiatric disorder to service; and the Veteran currently has no service-connected disabilities, service connection cannot be granted.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for an acquired psychiatric disorder, to include anxiety must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been submitted regarding the claim for service connection for a lower back disorder, the Veteran's claim is reopened.  

The Veteran's claim for service connection for residuals of a left leg below the knee amputation is reopened.  

As new and material evidence has not been received regarding the claim of entitlement to service connection for residuals of an aortic aneurysm repair, also identified as a right aortoiliac endarterectomy, and included among those residuals peripheral vascular disease, the Veteran's claim is not reopened, and the appeal is denied.

Entitlement to service connection for residuals of a left leg below the knee amputation is denied.

Entitlement to service connection for a CVA is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for long term anticoagulation of the blood is denied. 

Entitlement to service connection for erectile dysfunction is denied. 

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety is denied.






REMAND

With regard to the Veteran's claim for service connection for a lower back disorder, the Veteran has asserted that he has a current low back disorder as a result of an in-service motor vehicle accident.

A review of his service treatment records reveals that the Veteran complained of low back pain in April 1970 following a jeep accident.  The Veteran denied recurrent back pain on his January 1971 Report of Medical History.  A June 1971 Report of Medical Examination revealed a normal spine evaluation.    

As noted above, the claims file contains a December 2007 statement from a physician indicating that the Veteran's service medical records had been reviewed and it is likely as not that his current back condition is related to his military service.  While the Board has considered this opinion, this physician provided no rationale and no discussion as to the fact that the Veteran's specifically denied recurrent back pain in June 1971.  As such, the Board finds that the Veteran should be scheduled for an appropriate VA examination to determine whether he has a current back disability that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Finally, the RO should obtain any and all VA treatment records that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all available VA treatment records from the Alexandria, Louisiana, VA Medical Center (VAMC) (and associated clinics) from January 8, 2013, to the present. 

2. Schedule the Veteran for an appropriate VA spine examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his lower back disorder.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with any and all current lower back disabilities.  The examiner shall offer an opinion as to the following question:

Whether it is at least as likely as not that any current lower back disability began during or as a result of active duty service. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed disability.

3. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent adjudication of the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


